The opinion of the Court (absente Parsons, C. J.) was delivered by
Sedgwick, J.
The bonds in this case having been given at the *228request of the defendants, or, what is equivalent to it, and the money having been paid in consequence of it, the plaintiffs are undoubtedly entitled to recover, unless the defendants are justified in withholding payment on the principles of their defence.
The Solicitor-General and Thurston for the plaintiffs.
The sugars were sold as entitled to debenture ; and had the certificate, received at the custom-house in Portsmouth, been delivered to the defendants, they might have obtained debentures, which would have enabled them to discharge the bonds that had been given to the plaintiffs. The defendants repeatedly applied for the certificate ; but the plaintiffs’ agent, who had it in pos- [ *271 ] session, refused to delivér *it, in conformity to the orders he had received from his principals, not to deliver it, unless security was given to indemnify them in paying the duties.
That it was reasonable that the plaintiffs should be indemnified, there can be no doubt; and the withholding the certificate, to compel the defendants to perform their duty by giving the security required, seems not to be unjust or oppressive. And if this is not a sufficient excuse, then this is the common case of one man having paid money for another, at his request.

Judgment on the verdict